Citation Nr: 9929346	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  92-56 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition, also claimed as secondary to a service-connected 
left knee disability.  

2.  Entitlement to service connection for a left hip 
condition, also claimed as secondary to a service-connected 
left knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
osteochondritis dissecans of the left knee, prior to November 
4, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans of the left knee, after November 4, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from 1956 to 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously under the jurisdiction of the 
New York, New York RO.  

This case was twice previously before the Board in July 1992, 
and March 1993, respectively, at which times it was remanded 
for further development.  Such development having been 
completed, the case is again before the Board for appellate 
review.  

The issue of whether new and material evidence had been 
presented to reopen a claim for entitlement to service 
connection for a back disorder was included for appellate 
review on the two prior occasions that this case was before 
the Board.  The RO has since resolved the matter in the 
veteran's favor.  In a December 1998 rating decision, service 
connection for the spine was granted and a 20 percent rating 
was assigned effective January 1, 1990; and a 40 percent 
rating was granted effective November 4, 1998.  As the 
veteran has not disagreed with the assigned rating, this 
issue is not now in appellate status.  See Grantham v. Brown, 
114 F 3d. 1156 (1997); Holland v. Brown, 9 Vet. App. 324, 
329-30 (1996), rev'd by order of the Court sub nom.  Holland 
v. Gober, 124 F.3d 226 (Fed. Cir. 1997).

Also during the course of this appeal, the veteran was 
granted an increased rating, from 10 to 20 percent for his 
left knee disability.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulations.  The 
Court also stated that it follows that such a claim remains 
in controversy "where less than the maximum available 
benefits is awarded."  Id. at 38.  Accordingly, the issue of 
entitlement to an increased evaluation for osteochondritis 
dissecans of the left knee will be addressed by the Board.  

Lastly, it is noted that in an April 1999, the veteran 
submitted a statement wherein he withdrew his claims for 
entitlement to service connection for a skin condition, and 
for entitlement to service connection for a right knee 
disorder. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
shoulder condition, also claimed as secondary to a service-
connected left knee disability, is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a left 
hip condition, also claimed as secondary to a service-
connected left knee disability, is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  The evidence of record does not establish that a left 
shoulder condition was present in service, or that any 
current left shoulder disorder was either caused or 
aggravated by service or by a disease or injury of service 
origin. 

4.  The evidence of record does not establish that a left hip 
condition was present in service, or that any left hip 
disorder was either caused or aggravated by service or by a 
disease or injury of service origin.

5.  The veteran's left knee disability is most appropriately 
rated under diagnostic criteria for arthritis.  

6.  From January 1, 1989 to November 3, 1998, the veteran's 
left knee disability was manifested by x-ray evidence of 
degenerative arthritis with complaints of pain, little or no 
limitation of motion, and no instability of the knee.

7.  Since November 4, 1998, the veteran's left knee 
disability has been manifested by x-ray evidence of 
degenerative arthritis, complaints of pain, locking, and 
popping, and objective evidence of limited range of motion, 
with tenderness, loose bodies, weakness of the knee and no 
instability of the knee. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left shoulder disorder, also claimed as secondary to a 
service-connected left knee disability, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for a 
left hip disorder, also claim as secondary to a service-
connected left knee disability, is well grounded.  
38 U.S.C.A. § 5107(a).

3.  A left shoulder disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

4.  A left hip condition was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.303, 3.310(a); Allen v. Brown, supra.

5.  The criteria for an evaluation in excess of 10 percent 
for osteochondritis dissecans of the left knee, for the 
period from January 1, 1989 to November 3, 1998, have not 
been met.  U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.61a, Diagnostic Codes 5003,5010, 5260, 5261 (1998).

6.  The criteria for an evaluation in excess of 20 percent 
for osteochondritis dissecans of the left knee, for the 
period from November 4, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.61a, Diagnostic Codes 
5003, 5010, 5260, 5261 Diagnostic Code (1998).

7.  The criteria for a separate evaluation for instability of 
the knee, as additional disability resulting from the 
service-connected osteochondritis dissecans of the left knee, 
have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998); VAOGRPREC 23-
97 (July 1, 1997) and 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The left shoulder and left hip disorders may be service-
connected if each is determined to be proximately due to or 
the result of a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by the or (b) aggravated by a service-
connected disability.  See 38 C.F.R. §§ 3.306, 3.310 (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
(West 1991), refers to impairment of earning capacity, and 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  When aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  See 
38 C.F.R. § 3.306; Allen v. Brown, 7 Vet. App. 439 (1995).

It is first noted the veteran has contended through his 
representative, during oral testimony, written contentions, 
and by submission of a copy of VA regulation 38 C.F.R. 
§ 3.310, that he is entitled to service connection for a left 
shoulder disorder and a left hip disorder based upon 
secondary service connection.  The Board will review the 
record and make a determination based upon both secondary and 
direct service connection for the alleged disorders.  

Service medical records reveal that in December 1955, the 
veteran was evaluated as normal for the spine and other 
musculoskeletal areas.  Service medical records are silent 
for complaints of or treatment for the left shoulder and the 
left hip.  A December 1957 separation examination reveals 
that the spine and other musculoskeletal areas were evaluated 
as normal.  Abnormality of the lower extremity was noted for 
the knees, for which service connection is currently in 
effect for the veteran's left knee disability.

In April 1958, the veteran underwent a VA examination.  His 
complaints were specifically about the left knee.  No mention 
was made regarding the left hip or the left shoulder.  A July 
1958 private treatment record revealed no information about 
the left shoulder or left hip.  In September 1958, the 
veteran underwent a VA examination.  No mention was made of 
the left shoulder or the left hip.  

A May 1978 VA orthopedic treatment record documented the 
veteran's left knee history.  It was also noted that the 
veteran had pain from the calf to the hip.  In August 1979, 
the veteran underwent a VA examination.  No mention was made 
with regard to problems of the left shoulder or left hip.  

March 1989 private treatment records reveal that the veteran 
complained of left hip pain and that he had decreased motion 
in his left hip lacking about 20 percent of internal and 
external rotation, otherwise normal.  The private examiner 
noted that the veteran walked in a normal manner, and 
reported that x-rays of the left hip showed large cystic 
lesion in the femoral head, etiology not diagnosed.  

April 1989 private medical records reveal that the veteran's 
private physician, Dr. Frager, wrote to Dr. Katz about the 
veteran.  Therein, it was noted that the veteran had 
undergone a Whole Body Bone Scan and a Bone Scan of the left 
hip on April 7, 1989.  There was no evidence of increased 
blood flow to the left hip.  There was no significant focal 
uptake noted about the left hip.  Comparison was made to 
outside radiographs of the left hip.  It was stated that 
where the benign appearing lucent lesion was identified in 
the lower left femoral neck, there was definitely no 
increased radionuclide uptake.  The differential diagnosis 
for the radiographic lesion was most likely some type of a 
benign fibrous lesion including fibrous dysplasia.  The 
conclusion was that radionuclide bone scan was within normal 
limits.  An April 19, 1989 note from Dr. Frager to Dr. Katz 
revealed that a computerized tomography scan on the veteran 
showed that benign fibrous defects were identified in both 
the left femur and the right femur.  

In a May 1989 statement for the record, the veteran reported 
that he needed surgery on his left shoulder and left hip.  In 
October 1989, the representative submitted a statement and 
specifically notified VA that the veteran was claiming 
secondary service connection for a hip and shoulder condition 
due to numerous falls over the years as a result of the 
veteran's service -connected knee collapsing on occasion.  

In October 1989, the veteran underwent a VA examination.  At 
that time the veteran complained of having a burning 
sensation in the left hip, and pain in the left shoulder, in 
addition to other complaints.  There was no diagnosis made 
specific to the left shoulder or left hip.

February 1990 VA records show that the veteran underwent 
magnetic resonance imaging (MRI).  The MRI for the 
extremities showed that there was a simple bone cyst.  A July 
1990 MRI of the spine was also done.  

In August 1990, the veteran was seen by his private 
physician.  The veteran reported that his left hip ached in 
bad weather.  The examiner reported that the veteran had left 
shoulder impingement syndrome with a subacromial spur but 
that an arthrogram did not show a torn rotator cuff.  
Regarding the left hip, no change was reported and it was 
recommended that the veteran follow the left hip disorder 
every few years with x-ray testing.  

In August 1990, the veteran underwent a VA examination.  He 
stated that he had a great deal of pain in his left shoulder 
and left hip, among other areas.  In the diagnosis, the 
examiner wrote that there were no objective orthopedic 
abnormal physical findings in the left shoulder and left hip.  

December 1990 VA records show that the veteran was seen and 
that he had fallen two days prior.  It was noted that the 
veteran complained that he could not raise his arm above his 
left shoulder.  

In 1991, the veteran was treated at VA and privately for his 
musculoskeletal problems.  It was mostly noted that he had 
chronic low back pain, and pain with his left knee, although 
problems with his left shoulder and hip were also noted.  An 
October 1991 private treatment record shows that the veteran 
was treated for degenerative joint disease of the left hip 
and impingement of the left shoulder.  It is noted that on a 
November 1991 prescription form, the veteran's private 
physician, Dr. Starace, wrote that the veteran had 
rehabilitation of the left shoulder impingement, and 
degenerative joint disease of left hip.  A December 1991 VA 
record also noted that he had left shoulder impingement.  

In 1992 the veteran was treated at VA several times for his 
musculoskeletal complaints.  In January, February, March and 
April 1992, he complained of left shoulder pain.  In May 
1992, the veteran was seen at VA for left shoulder and hip 
pain, and other disorders.  By history, it was noted that the 
veteran had long term chronic problems secondary to the 
inservice accident in 1956.  The left shoulder had pain with 
range of motion exercise and positive impingement signs.  
Left hip pain was noted, and the impression was left shoulder 
impingement and left hip pain.  September 1992 VA treatment 
records show that the left shoulder range of motion was 
140 degrees and extension was to 120 degrees.  Left hip range 
of motion was within normal limits.  The veteran had groin 
pain.  

In August 1992, the veteran underwent VA examination for the 
joints.  There was no swelling, and no deformity of any 
joints.  Range of motion of the left shoulder was 118 degrees 
of flexion, and zero degrees of extension.  Rotation was 
external 80 degrees and internal rotation was 70 degrees.  
The examination diagnosis was that there was degenerative 
joint disease, and mild left shoulder capsulitis.  X-ray of 
the left shoulder essentially looked normal.  The actual 
corresponding x-ray report noted that examination of the left 
shoulder showed no evidence of abnormality in the bones, 
joints of soft tissue.  Left hip flexion was 105, and 
extension was 12.  Rotation was 20 external, and internal 
rotation was 35.  Abduction was 20 degrees and adduction was 
15 degrees.  At the evaluation specifically for the hip, it 
was noted that there was mild degenerative arthritis of the 
left hip.  A corresponding x-ray report indicated an 
impression of cyst in the joint.  

In August 1992, the veteran's private physician wrote a 
letter for the record.  He specified that the veteran had 
been under his care, orthopaedically, since October 1991.  
The physician stated that the veteran's history included an 
injury in 1956 wherein he fell from an armored vehicle and 
was air evacuated, with a diagnosis of bone chips in the area 
of the left knee as well as contusion of the left shoulder.  
The physician stated that, subsequently, the veteran 
developed a cyst in the area of the left hip with 
degenerative disc disease of L2-3.  The physician explained 
that conservative treatment was provided for left shoulder, 
low back, left hip and left knee continuing symptomatology.  
The physician stated:

In view of the history of previous injury as well as 
changes which are consistent with longstanding processes 
which could easily have occurred some 37 years ago, the 
patient is being treated with the assumption that the 
injuries are from the accident which he described since 
he had no symptomatology prior to that.  

In January 1993 VA physical therapy records reveal that the 
veteran was seen for lower extremity pain.  Left hip flexion 
was 105 degrees and abduction was 25 degrees.  March 1993 VA 
physical therapy records reveal that the veteran was walking 
better.  Hip flexion was noted as 105 for the left hip with 
abduction of 30 degrees.  In October 1993, the veteran was 
seen at VA in the rheumatology department for all of his 
musculoskeletal complaints including, hip pain.  

May 1994 VA outpatient treatment records show that the 
veteran complained of left shoulder pain.  Examination 
revealed that there was biceps tendon tenderness and positive 
signs of impingement.  An MRI of the left shoulder was 
recommended. 

At a November 1994 VA examination for the joints, left hip 
examination revealed mild limitation of flexion and extension 
and rotation toward the last range due to pain.  There was no 
swelling, no tenderness, and no crepitus.  The diagnosis was 
mild degenerative joint disease in the left hip with mild 
limitation of motion with benign cystic change at femoral 
head.  November 1994 VA x-rays of the left hip showed mild 
degenerative change and benign cystic change involving head 
of the left femur.  

In October 1995, the veteran testified at a personal hearing.  
The veteran testified that his left shoulder disorder was 
directly attributable to his left knee condition because when 
his left knee locked up, he fell, thereby injuring his 
shoulder.  Regarding the hip, the veteran testified that he 
had degenerative joint disease in the hip and, essentially, 
he testified that his left hip disorder was related to 
service and his service-connected left knee disability.  

November 1995 VA treatment records show that the veteran 
complained of left shoulder and hip pain.  The examiner 
reported that the shoulder had decreased range of motion with 
severe pain at elevation over 70 degrees.  There was 
decreased range of motion left side.  

In November 1995, the veteran underwent a VA examination for 
the joints.  The claims folder was reviewed.  Subjective 
complaints included painful limitation of the left shoulder 
for many years and pain in the left hip all of the time.  

Objective findings revealed that the left shoulder had 
functional range of motion.  Left shoulder flexion was 150 
degrees, and extension was 70 degrees.  External rotation was 
90 degrees and internal rotation was 90 degrees.  Abduction 
was 160 degrees and adduction was full.  The left hip showed 
mild limitation of motion, and no change since the last 
examination in 1994.  Left hip flexion was 90 degrees, and 
extension was 10 degrees.  External rotation was 20 degrees 
and internal rotation was 30 degrees.  Abduction was 22 
degrees and adduction was 16 degrees.  

In an April 1996 letter, private physician, Dr. Ring, stated 
that the veteran sustained a fall from a truck while serving 
in the Armed Forces.  He stated:

The fall caused injuries to his spine, knee, hip and 
shoulder, for which he has been receiving benefits.  
Over the years his injuries have worsened and he is 
constantly in pain.

It is my strong feeling that (the veteran) should be re-
evaluated by the Veterans Administration for an increase 
in his benefits.  

In August 1996, the veteran submitted a letter showing that 
in August 1996 he was found medically unsuitable for the 
position of a casual clerk at the United States Postal 
Service.  His name was removed from consideration for 
employment.  It was noted that a review of the veteran's 
medical records and evaluation by their medical office 
revealed conditions not compatible with the strenuous 
activities required for that position.  It was noted the 
position applied for included heavy lifting, pushing, 
pulling, repetitive stretching and reaching.  It was stated 
that, under those condition, postal employment would place 
the veteran's personal health and safety in jeopardy.

In October 1996, the veteran underwent a VA examination for 
the joints.  Left shoulder examination showed no swelling, 
and no tenderness, and there was generalized mild tenderness 
and range of motion was limited in all directions.  Left 
shoulder flexion was 90 degrees, and extension was 30 
degrees.  External rotation was 70 degrees and internal 
rotation was 45 degrees.  Abduction was 90 degrees and 
adduction was full.  The diagnosis was chronic left shoulder 
capsulitis with limitation of motion.  Corresponding October 
1997 x-rays of the left shoulder revealed essentially normal 
shoulder.  

Objective findings of the left hip showed no swelling, and no 
tenderness.  It was noted that there was limitation of 
motion, but no change since 1994.  Left hip flexion was 104 
degrees, and extension was 10 degrees.  External rotation was 
22 degrees, and internal rotation was 32 degrees.  Abduction 
was 20 degrees and adduction was 16 degrees.  The diagnosis 
was mild degenerative arthritis of the left hip with cystic 
change of the femoral head.  

In the comments section, the examiner stated:

Left shoulder,..., left hip condition, is not directly 
solely caused by his service-connected traumatic 
osteochondritis of the left knee...Degenerative changes of 
the left knee, and long-term osteochondritis may lead to 
mild degenerative changes in the left hip...Left shoulder 
condition is unrelated to these conditions.  

On July 30, 1997, the veteran underwent a fee basis 
examination by a private physician for VA purposes.  The 
private physician, Dr. Gettleman, noted the veteran's medical 
history, and that he was not currently taking any medication.  

With regard to the left shoulder, subjective complaints were 
that the pain was always there, and it was described as a 
"dull ache."  Any overhead activity with the left arm 
increased the veteran's symptomatology.  Objective findings 
revealed that there was the presence of subacromial crepitus, 
and there was positive impingement and supraspinatus sign, as 
well as a positive Hawkin's sign of the left shoulder.  X-
rays of the left shoulder were unremarkable, according to the 
physician.  The examination diagnosis was chronic impingement 
syndrome of the left shoulder. 

With regard to the left hip, subjective complaints included 
that the veteran had been told that he had "cysts" on his 
left  hip region.  He experienced a dull ache at all times, 
which occasionally increased to a sharp pain with certain 
sharp movements.  There were no objective findings with 
regard to the left hip.  There was no leg length discrepancy, 
and there was no instability.  There was normal range of 
motion of the left hip, as compared to the right.  There was 
no tenderness over the femoral head or the greater 
trochanter.  Range of motion of the left hip was 130 degrees 
of flexion; 30 degrees of extension; 30 degrees of internal 
rotation; 50 degrees of external rotation; 50 degrees of 
abduction; and 30 degrees of adduction.  X-ray views of the 
left hip show that there was evidence of a lytic lesion 
within the proximal femur which appeared to be benign.  The 
diagnosis was possible traumatic arthritis involving the left 
hip joint.

On November 4, 1998, the veteran underwent a fee basis 
examination by a private physician for VA purposes.  The 
private physician, Dr. Rosenberg, highlighted his review of 
the veteran's claims folder.  Regarding subjective complaints 
for the veteran's left shoulder, the veteran stated that 
there was an intermittent pain, described as aching.  There 
was nothing the veteran did to aggravate the pain in his left 
shoulder.  The pain from his left shoulder was noted to 
radiate into his left arm, producing weakness in his left 
hand.  He experienced numbness and tingling in his left hand, 
causing the veteran to "drop things."  He denied any 
popping of the left shoulder.  He occasionally experienced 
grinding of the left shoulder.  He occasionally experienced 
swelling of his left hand and fingers.  There was nothing the 
veteran could do to relieve the pain in his left shoulder.  
Objective findings upon examination of the left shoulder 
showed that forward flexion was to 160 degrees active, and 
165 degrees passive; abduction was 150 degrees active, 
165 degrees passive; and internal and external rotation were 
90 degrees active/passive.  Range of motion of the shoulder 
was not limited by pain fatigue, weakness or lack of 
endurance.  There was no edema, effusion, instability or 
weakness of the shoulder.  There was tenderness in the 
anterior over the left subacromial space.  There was no 
redness, heat, abnormal movement or guarding of movement.  
There was no ankylosis present, no signs of inflammatory 
arthritis.  There was a mildly positive impingement sign of 
the left shoulder.  The diagnosis was mild left shoulder 
subacromial impingement causing supraspinatus tendinitis.  

With regard to his left hip, the veteran stated that there 
was a constant pain, described as aching and occasionally 
stabbing or burning.  Prolonged standing, sitting and walking 
aggravated the pain in his left hip.  He occasionally used a 
cane, which he carried in his right hand.  He denied any 
popping or grinding of the left hip.  He denied any locking 
or giving way of the left hip.  There was nothing the veteran 
could do to relieve the pain in his left hip.  Objective 
findings upon examination of the left hip showed range of 
motion as follows:  Flexion to 75 degrees; extension to 15 
degrees; abduction was 40 degrees with pain; and adduction 
was 15 to 20 degrees with pain.  It was noted that the range 
of motion was both active and passive.  There was no fatigue, 
weakness or lack of endurance.  There was no edema, effusion, 
instability or weakness.  There was tenderness over the 
greater trochanter.  There was no redness, heat, or abnormal 
movement.  The gait was antalgic on the left.  There were no 
callosities or unusual shoe wear patterns.  Ankylosis was not 
present.  There were no signs of inflammatory arthritis.  The 
diagnosis was osteoarthritis, left hip.  

In a section for comments, the examiner stated:

(The veteran) has a service connected disorder of the 
left knee consisting of osteoarthritis dissecans....[I] do 
not feel that there is any association between the left 
shoulder disability (previously evaluated on Dr. 
Gettleman's report) and the left hip disability.  The 
left knee injury has not, in any way, adversely 
(a)ffected the left shoulder.  With regard to the left 
hip, the left knee injury is actually protection of the 
left hip, in that, because of the left knee injury, 
there is less weight bearing on the left lower 
extremity.  Therefore, I do not feel that the 
degenerative and cystic changes of the left hip 
developed as a result of the left knee injury.

Corresponding November 1998 x-rays of the left hip were 
taken.  Findings showed somewhat well circumscribed lytic 
changes in the femoral head fairly well marginated but the 
margins were not completely sclerotic.  Joint spaces were 
normal.  There was no fracture.  The impression was:  
probable benign findings in the left femoral head.  It was 
noted that MRI of the pelvis should be considered.  

The Board has reviewed the record in its entirety.  The Board 
is mindful that the veteran's main contention is one of 
secondary service connection, in that he asserts that alleged 
orthopedic disorders are the result of his service-connected 
left knee disability.  The Board notes that the provisions of 
38 U.S.C.A. § 5107 have been met, in that the claims for 
service connection are well grounded and adequately 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

In that regard, the Court has held that, a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Id.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  
In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
stated that in order for a claim to be well grounded there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The reason the veteran's claims are well grounded is because 
his private physician in August 1992 stated that he had 
treated the veteran for the alleged conditions; and then he 
opined that that the veteran's history of previous injury 
were consistent with longstanding processes which could 
easily have occurred 37 years prior.  The claimant cannot 
transform bare transcriptions of lay history unenhanced by 
any medical comment into competent medical evidence for the 
purposes of submitting a well-grounded claim.  See Gahman v. 
West, 12 Vet. App. 406 (1999) citing LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Although the physician's opinion 
appears to be partly based upon the recitation of veteran's 
history, the physician specifically indicated that the 
treatment afforded the veteran was based upon the assumption 
that the injuries were from the reported inservice accident.  
This statement, along with Dr. Ring's statement in April 
1996 that the veteran's fall in service caused injuries to 
his hip and shoulder, is enough to render the veteran's 
claims for entitlement to service-connection for a left 
shoulder and left hip condition plausible and capable of 
substantiation.  The private physicians have provided 
"enhancing" medical comment sufficient to provide the 
needed medical nexus in this case.  Their statements are 
considered credible for the purposes of well groundedness 
because both physician's are competent to render their 
opinions.  See Jones v. West, 12 Vet. App. 383 (1999) 
(credibility of evidence is presumed when determining whether 
a claim is well grounded...presumption of credibility does not 
apply where a fact asserted is beyond a person's competency 
or where the evidence is inherently false).  Although both 
claims are plausible and capable of substantiation, the 
evidence of record does not support a grant of benefits for 
either claim.  Rather, upon thorough review of the evidence 
of record, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  

Service connection cannot be granted on a direct basis for 
the currently existing left shoulder and left hips disorders 
because all of the evidence, including that pertinent to 
service, does not establish that the diseases were incurred 
in service.  The only evidence to support the notion that the 
veteran incurred injury to his left shoulder and left hip in 
service are the two previously mentioned private physician's 
statements of the same.  However, the inservice medical 
records show no incurrence of injury to the veteran's left 
shoulder or left hip at the time of the accident or at any 
other time in service.  In short, there is no competent 
evidence to establish chronicity at the time of the inservice 
accident and there are no isolated findings in service.  The 
diagnosis of chronicity in this case is legitimately 
challenged, because the inservice medical records are more 
probative than the private physicians' post-service opinions 
rendered many years after service separation.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (opinions of a doctor regarding 
the relationship of a present low back disorder to an in-
service back injury found to be general conclusions based on 
history furnished by the veteran which were unsupported by 
clinical evidence, and to not account for the possible 
effects of post service injuries).  

Most probative is the fact that the veteran was normal in 
pertinent part upon service separation in 1958; and when 
examined within a year of service separation by VA in April 
1958, his complaints were about the left knee only, and no 
mention was made about the left shoulder or left hip.  The 
first mention of left shoulder flare-up is seen in 1989; and 
the first mention of left hip flare-up is noted in 1978 VA 
orthopedic treatment records, with real emphasis on left hip 
complaints shown in the record as of 1989.  The record is 
replete with entries showing that the veteran complained of 
and was treated for the alleged disorders consistently from 
1989.  Therefore, direct service connection is not 
established because there is no competent showing, medical or 
lay, of inservice injury.  The probative value of the 
inservice contemporaneous medical records outweighs the 
probative value of medical opinions of etiology rendered 
almost 40 years later.  

However, the crux of the matter here is whether the veteran 
can establish secondary service connection.  With regard to 
secondary service connection, the record shows different 
opinions by VA and private physician's.  As early as August 
1990, a VA physician stated that there were no objective 
orthopedic abnormalities shown for the left shoulder and hip 
upon VA examination.  Although not mentioned in the factual 
background above, the veteran sought a change in VA Medical 
Center venue, after this diagnosis was rendered.  Probably 
because his private medical records showed otherwise, as seen 
in the 1991 treatment records which indicated the presence of 
degenerative joint disease of the left hip and impingement of 
the left shoulder.  

The veteran has shown that the alleged shoulder and hip 
conditions have affected his ability to be employed by the 
postal service, and that there has been other interference 
with his daily living.  Ultimately, as explained below, the 
record does not show that these two disorders are related to 
service or the result of the service-connected left knee 
disability.  The two medical opinions cited above that were 
used to make the claims well grounded, are lacking in 
probative value when reviewed in the context of the other 
medical opinions of record.  The reason is that the medical 
records relied upon by the physicians in August 1992 and 
April 1996, respectively, are not noted for the record.  In 
both instances the physicians wrote letters on the veteran's 
behalf for this or other claims.  As discussed above, the 
basis for their opinions that the veteran's injuries stemmed 
from the in service accident, are in part based on the 
veteran's history of the same.  In their letters, the two 
private physician's do not provide the medical basis for 
their opinions, and neither rendered an opinion specific to 
the issue of whether the veteran's shoulder and hip disorders 
were caused by the service-connected left knee disability. 

Contrarily, in October 1996, the VA examiner physically 
examined the veteran and reported the findings in addition to 
reporting the veteran's history.  Therein, the VA examiner 
strongly opined that the left shoulder condition is unrelated 
to the veteran's other orthopedic disorders, including the 
service-connected left knee disability.  In a weaker 
statement, the VA examiner noted that the left hip condition 
was not directly and solely caused by the left knee 
condition; but that degenerative changes of the left knee, 
and long-term osteochondritis, which the veteran has, may 
lead to mild degenerative changes of the left hip.  The Court 
has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non- evidence.'"  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); see also 
Bostain v. West 11 Vet. App. 124 (1998)(citing Obert v. 
Brown, 5 Vet. App. 30 (1993)).  

While the VA physician in October 1996 was unable to provide 
a definite causal connection, in November 1998 the veteran 
was afforded a thorough fee basis orthopedic examination by a 
private physician who was able to put to rest the 1996 VA 
examiner's hesitant opinion that left knee degenerative 
changes may lead to degenerative changes of the left hip.  
That is, the fee basis physician stated that he felt that the 
left knee injury had actually protected the left hip because 
there was less weight bearing on the left lower extremity.  
The fee basis physician specifically stated that he did not 
believe that the degenerative changes and cystic changes of 
the left hip developed as a result of the left knee injury.  
The fee basis physician's opinion is therefore more probative 
because he gave a reason for his opinion and that reason 
seems to come from his professional medical judgment upon 
examination of the veteran and review of his claims folder.  
The October 1996 VA examiner's opinion that degenerative 
changes in one part of the body may have lead to more 
degenerative changes in another part of the body, is 
speculative by comparison to the fee basis physician's 
opinion.  

Regarding the shoulder, the fee basis physician in November 
1998 specifically opined that there was no association 
between the left shoulder disorder and the service-connected 
left knee disability.  His opinion is very probative in light 
of the fact the he reviewed the veteran's claims folder at 
length and entered documentation of the same in his medical 
report.  The fee basis physician was therefore aware of all 
of the veteran's subjective complaints and objective 
findings, including injuries sustained by falling, for both 
of the claimed disorders.  The conclusion regarding the 
shoulder was that the left knee injury, had not, in any way, 
adversely affected the left shoulder.  

Since establishing service connection on a secondary basis 
requires evidence sufficient to show not only that a current 
disability exists, but that the current disability was either 
caused by or aggravated by a service-connected disability, 
the veteran's claims must be denied as not showing the 
latter.  In fact, in weighing the probative value of the 
medical opinions of record and the evidence of record, the 
record shows the opposite; that the alleged left shoulder and 
left hip disorders were not caused by or aggravated by the 
left knee disability.  The preponderance of the evidence is 
therefore against the claims, and service connection for a 
left shoulder disability and for a left hip disability is not 
warranted on a direct, or secondary basis.  

Although the Board considered and denied the veteran's claims 
on a different basis from that of the RO, which denied the 
claims as not being well grounded, the veteran has not been 
prejudiced by the decision.  This is because in discussing 
the veteran's claims in the rating decisions and statements 
of the case associated with these two issues, the RO accorded 
the veteran an full analysis of the facts on record; the 
veteran and representative have been given ample opportunity 
to state their contentions, and have done so; and because the 
veteran has been afforded numerous medical examinations on 
which the basis for the medical opinions of record are 
derived.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Rating

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected left knee 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although the regulations 
do not give past medical reports precedence over current 
findings, see Francisco v. Brown, 7 Vet. App. 55 (1994), the 
Board should consider the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left knee disability. 

In May 1958, service connection was granted for residuals of 
a left knee injury and a noncompensable, zero, evaluation was 
assigned, effective January 1958.  The grant was based upon a 
showing of left knee injury in service in December 1956, 
after the veteran fell from a truck.  The actual service 
medical records show that the veteran slipped on ice on the 
fender of a 5 ton truck while putting the hood of the truck 
down.  He fell approximately six feet to the ground and 
struck his left knee on the ground.  VA examination of April 
1958 revealed the veteran's complaints of left knee pain on 
excessive walking or standing.  There was no restriction of 
motion and no instability of the left knee.  X-ray of the 
left knee showed an area which had the appearance of an 
osteochondritic nidus.  In November 1958, the Board denied 
the veteran's appeal for a compensable rating.  A confirmed 
and continued rating was determined in March 1959.  

A July 1967 private treatment record reveals that the veteran 
was under the care of a private doctor for osteochondritis of 
the left leg; and had been seen in 1962, 1963 and 1967 for 
severe pain of the left knee.  It was reported that the 
veteran complained of swelling, and weakness of flexion of 
the left knee, and that the condition was a chronic condition 
and required frequent treatment.  

A May 1978 VA medical record reveals that the veteran was 
seen on an outpatient basis and that he had complaints of 
pain in the left knee.  The knee gave way, buckled, and had 
swelling at times.  X-rays were taken in June 1978.  In a 
July 1978 confirmed rating decision, the veteran's request 
for an increased rating was denied.  This rating went 
unappealed.  

In August 1979, the veteran underwent a VA examination.  
Corresponding x-rays of the left knee revealed evidence of 
osteochondritis dissecans involving a segment of bone along 
the anterior medial aspect of the medial femoral condyle.  
There was no definite evidence of fluid within the joint 
space.  The conclusion was osteochondritis dissecans on the 
left side.  Orthopedic examination of the left knee revealed 
that the veteran would not walk on his toes or heels, or 
squat, for the examiner due to pain.  The left knee showed no 
effusion, no crepitation, and no instability.  There was 
tenderness on pressure on the medial aspect.  The examiner 
noted that there was normal range of flexion and extension.  
Straight leg test was negative.  The examiner noted that the 
veteran was able to sit, dress and undress freely.  In an 
October 1979 rating decision, it was determined that 
increased severity was not demonstrated for the veteran's 
service-connected left knee condition and the rating remained 
noncompensable.  

An October 1987 VA x-ray of the left knee revealed that there 
were bony fragments in the medial aspect of the joint with 
irregularity of the surface joint of the medial femoral 
condyle.  Otherwise there was no fracture or dislocation.  No 
other bony or soft tissue abnormality was evident.  The 
impression was osteochondritis dissecans.  

VA medical records dated from December 1987 to February 1988 
reveal that the veteran was seen on an outpatient basis for 
his left knee and other conditions.  In December 1987, he 
complained of left knee pain.  Examination of the left knee 
showed no swelling or redness or deformity.  The assessment 
was left knee osteochondritis.  In January 1988, the veteran 
indicated slow improvement and that his left knee felt 
better.  One of the January 1988 entries reveals a VA medical 
doctors note that the veteran had severe osteoarthritis, that 
he could not walk without a cane, and that he should have 
handicapped parking.  Here, the Board points out that the 
veteran has repeatedly referred to this medical record when 
making his contentions to the Board.  The Board acknowledges 
that the veteran has highlighted this medical record as being 
important for his appeal.  

In February 1988, the veteran was seen after he fell and 
sustained injury to his left leg.  Examination of the left 
knee revealed no swelling and that he had some tenderness.  
The assessment was osteochondritis of the left knee.  In a 
later February 1988 entry, it was noted that the veteran was 
discharged from physical therapy due to non attendance.  A 
corresponding x-ray in February 1988 revealed that there was 
no fracture of the left knee.  

VA outpatient treatment records for the remainder of 1988 
reveal the following.  In April 1988, the veteran's pain had 
increased, and he walked with a cane.  The veteran stated 
that he had refused surgery in the past.  Later in April the 
veteran was seen for left knee pain.  It was noted that there 
were loose bone chips in the left knee.  In May 1988, it was 
noted that the veteran had problems in other areas of his 
body after falling, and that he fell due to his left knee.  
VA hospital records show that the veteran underwent 
arthroscopy in November 1988.  A November 1988 record reveals 
that the veteran was seen status post arthroscopy and that he 
was stable.  

In a February 1989 rating decision, an increased evaluation, 
to 10 percent, was given of the veteran's left knee 
disability.  The increase was based on the veteran's 
hospitalization and arthroscopy.  The disability was re-
characterized as "status post arthroscopy for 
osteochondritis dissecans, left knee."  This is the 
underlying rating decision for the claim on appeal.  

A March 1989 VA outpatient treatment record revealed that the 
veteran was seen for complaints of pain in the left knee.  He 
said that the pain radiated upward to the groin and thigh and 
to the low back.  The veteran said that he had been in a lot 
of pain even while taking Motrin as medication.  Examination 
of the left knee revealed no swelling and no tenderness.  

In April 1989, the veteran was treated privately and seen by 
two physicians.  During that time he had x-rays and bone 
scans done of the femur, spine and other locations.  No 
specific conclusions with regard to the left knee were drawn.  

In October 1989, the veteran underwent a VA examination.  The 
claims folder was not available for the examiner's review.  
The examiner noted that the veteran walked with and without a 
cane in his right hand.  It was noted that the veteran had a 
variable limp of the right lower extremity.  Balance and 
propulsion were normal.  The veteran refused to do the toe 
gait and said he could not do it because of his surgery.  
Heel gait was normal.  He squatted by kneeling on the right 
knee to 90 degrees and on the left knee he alleged pain.  The 
examiner stated that the left knee anatomical contour 
revealed a well healed scar.  The left knee was described as 
nontender and there was no effusion.  The patella was mobile.  
Extension was zero degrees and flexion was 140 degrees.  
There was no crepitation, no instability, and no subluxation.  
The diagnosis included post operative surgery left knee 
arthroscopic for osteochondritis dissecans.  A corresponding 
x-ray revealed osteochondritis dissecans left side with 
degenerative disease on the left.  

In December 1989, the RO issued a confirmed rating decision 
based on the above VA examination.  The RO determined that no 
rating above 10 percent was warranted for the service-
connected left knee disability.  

In March 1990, the RO issued a confirmed rating decision and 
noted that no change was warranted based on slight impairment 
of the knee.  In May 1990, the RO issued another confirmed 
rating decision.  

In August 1990, the veteran underwent a VA examination.  The 
claims folder was not available to the examiner for review.  
Physical examination of the left knee revealed no effusion.  
There was normal anatomical contour.  Extension was zero and 
flexion was 140.  There was no crepitation.  There was no 
instability.  The diagnosis was status post arthroscopy for 
osteochondritis dissecans left knee. Corresponding x-rays of 
the knee revealed osteochondritis dissecans left side with 
mild degenerative joint disease changes on left side.  

August 1990 private treatment records reveal that the veteran 
complained of occasional buckling and giving out of his knee.  
It happened once a week or once every few weeks.  It was 
noted that the veteran had a large osteochondral lesion 
medial femoral condyle with good maintenance of medial joint 
spaces.  The examiner commented that if further surgery were 
needed, a femoral osteotomy was recommended.  

In January 1991, private medical records reveal that the 
veteran had difficulty squatting and kneeling because of his 
knee and other ailments.  The veteran was seen at VA on 
January 16, 1991 for multiple musculoskeletal problems, to 
include the left knee.  A surgical knee replacement was 
recommended.  

In April 1991, the veteran underwent a VA examination.  It 
was noted that the veteran was a 54 year old male who 
complained of left knee pain and other ailments.  Extension 
of the left knee was zero and flexion of the left knee was to 
120 degrees.  There was no crepitation and no instability.  
There was medium tenderness in the joint line and there was 
no swelling.  The left knee was painful on weight bearing.  
The diagnosis included osteochondritis dissecans left knee; 
and arthritis, degenerative joint disease related to left 
knee condition.  Corresponding x-rays of the left knee were 
taken.  The impression was osteochondrous dissecans of the 
left knee.  It was noted that either arthrogram or 
arthroscopy was suggested.  

In a July 1991 rating decision, the RO denied and increased 
rating for the left knee.  

In an October 1991 treatment record from the veteran's 
private physician, it was noted that the veteran had been 
under his care for degenerative joint disease of the left 
knee and other areas.  It was noted that the veteran had 
continuous problems with his gait, among other problems.  He 
was recommended for rehabilitation.  October 1991 VA 
outpatient treatment records reveal that examination of the 
veteran's knee revealed osteophytes palpable in the left 
knee.  

November 1991 VA records show that the veteran underwent 
rehabilitation for problems including his left knee and left 
lower extremity.  He was seen for multiple musculoskeletal 
problems at that time.  Physical examination revealed an 
antalgic gait which favored the left lower extremity.  

December 1991 VA records show that the veteran underwent 
physical therapy.  Range of motion of the left lower 
extremity was left knee extension of 15 degrees and flexion 
of 119 degrees.  

January 1992 VA outpatient treatment records show that the 
veteran had chronic multiple joint pain, and that he was 
receiving physical therapy.  On January 22, 1992, left knee 
extension was 25 degrees and flexion was 120 degrees.  In 
February 1992, the physical therapy continued.  Range of 
motion of the left lower extremity was left knee 18 degrees 
of extension and 124 degrees of flexion.  In March 1992, VA 
records show that the left knee flexion was within normal 
limits and left knee extension was 14 degrees.  It was noted 
that there was a decrease in the veteran's left knee pain and 
that there was an increase in the functional movement on the 
left knee.  In April 1992, range of motion for the left lower 
extremity was within normal limits throughout.  May 1992 VA 
records reveal that range of motion of the left knee flexion 
was within normal limits but that the extension was moderate 
pain.   

In June 1992, the Board remanded the veteran's case for 
further development.  

In August 1992, the veteran underwent a VA examination for 
the joints.  Range of motion for the left knee was extension 
of zero degrees and flexion to 130 degrees.  The diagnosis 
included degenerative joint disease.  It was reported that an 
x-ray of the left knee showed mild degenerative changes.  The 
actual corresponding report revealed that examination of the 
left knee in two projections showed presence of a bony defect 
in the medial condyle of the distal end of the femur.  

In an August 1992 letter, one of the veteran's private 
physician's wrote a letter and stated that the veteran had 
been a patient under his care orthopaedically since October 
1991.  The physician recounted the veteran's medical history 
and that the veteran was seen by him for treatment post left 
knee surgery.  The physician stated that he had attempted 
continuation of conservative treatment at the present time.  

September 1992 VA treatment records indicate that the veteran 
was seen for physical therapy.  Physical examination of the 
left knee was mild crepitation on movement and no decreased 
range of motion. 

November 1992 VA treatment records show that the veteran had 
tenderness in the left knee at the medial joint line.  

January 1993 VA treatment records show that the veteran 
complained of chronic pain in different areas, to include the 
left knee.  The impression after examination was patient with 
chronic pain.  

In March 1993, the Board remanded the veteran's case for a 
second time for further development.  In May 1993, the 
veteran underwent nerve conduction studies at VA.  Therein it 
was noted that the nerve conduction study was within normal 
limits.  Testing included left lower extremity testing.  

October 1993 VA treatment records reveal that the veteran was 
seen in the rheumatology department due to all of his 
complaints of pain.  It was again noted that he had 
osteochondritis of the left knee.  

May 1994 VA outpatient treatment records noted the veteran's 
continued therapy, including that for complaint of the left 
knee.  Records show that there was left knee tenderness.  A 
May 31, 1994 treatment record revealed that the left knee was 
without crepitus, effusion and that there was full range of 
motion.  

June 1994 VA records show that the left knee was without 
effusion and that there was tenderness in the medial condyle.  
Left knee pain was the diagnosis.  

August 1994 VA treatment records show that physical 
examination showed decreased range of motion of the left 
lower extremity secondary to pain.  

October 1994 VA records show that the veteran fell over and 
onto his left knee when it buckled.  He was seen for left 
knee pain after the fall.  The impression was that he had a 
contusion.  An October 1994 x-ray of the left knee revealed 
that, while it was an incomplete study, there was no evidence 
of fracture.  

In November 1994, the veteran underwent a series of VA 
examinations.  During the joints examination, left knee 
examination showed no swelling, no tenderness, no crepitus, 
and no mediolateral or anteroposterior instability.  It was 
reported that range of motion was full but that there was 
subjective pain inside the left knee.  Left knee extension 
was zero and flexion was 136 degrees.  The examination 
diagnosis was history of left knee injury in 1956; status 
post surgery in the left knee in 1986; and osteochondritis 
dissecans.  

During the bones examination, the veteran complained of 
having severe pain in the left knee, and other areas.  It was 
noted that the veteran limped when he walked; and that there 
was possibly some leg length discrepancy.  It was noted that 
the veteran fell at times and that he used a cane.  The 
veteran reported using left knee support.  Physical 
examination revealed that the veteran walked with a partial 
weight bearing on the left lower extremity.  He did not 
attempt to walk on tip toes or on heels, in order to avoid 
pain.  The examiner reported that the veteran attempted to 
take a squatting posture while holding the table and keeping 
the left knee in extension.  Straight leg raising test was 
positive on the left side at 60 degrees, and there was pain 
in the left hip.  Regarding his gait, it was noted that the 
veteran could walk without a cane on tandem with mild limp.  
The diagnosis was no bony fracture.  Corresponding x-rays of 
the left knee showed osteochondritis dissecans without 
interval change.  

January 1995 VA treatment records reveal that the veteran had 
full range of motion of the left lower extremity.  There was 
no crepitus.  There was atrophy of the left quad.  In the 
assessment it was noted that the veteran had osteochondritis 
dissecans and that he was too young for a specified surgery.  
It was also noted that the veteran had significant stress and 
a life stressor and chronic pain.  

In March 1995, the veteran was seen in the VA pain clinic.  
In the corresponding report, the veteran's reported 
orthopedic pain was described and his history taken; 
including information about the left knee.  It was noted that 
he had taken several nonsteroidal medicines without relief.  
It was noted that the veteran had recently stopped working as 
a full time salesman, due to the pain.  It was noted that the 
veteran had mild decreased strength in the left leg.  The 
assessment was that the veteran had a fairly well developed 
pain syndrome, with etiology unknown.  

September 1995 VA treatment records reveal that the veteran 
had complaints of left knee pain and other musculoskeletal 
difficulty.  It was noted that the left knee could not extend 
180 degrees, and could extend 160 degrees.  The veteran was 
seen at VA again in September 1995 for complaints of left 
knee pain.  

September 1995 VA x-rays of the left knee revealed an 
impression of narrowing of the medial compartment of the left 
femorotibial joint, with cyst-like lucencies of the left 
femoral condyle, probably representing osteoarthritis.  

In October 1995, the veteran testified at a personal hearing.  
The veteran described the severity of pain to his left knee 
as being excruciating.  He said that he was no longer able to 
walk as much as he used to and that he was not as mobile as 
he had once been.  The veteran always feared that he would 
fall down.  He said that he wore a brace for the left knee, 
and that such helped the stability but not the pain.  He also 
used a cane, and both the cane and the knee brace were 
prescribed by VA for his use.  He said that he had left knee 
swelling at night.  The veteran testified that his left knee 
buckled and locked.  

November 1995 VA treatment records reveal that the veteran 
was asked to reconsider left hip/knee replacement since the 
pain was intractable.  

In November 1995, the veteran underwent a VA examination for 
the joints.  It was noted that the veteran's claims file was 
reviewed.  During the joints examination, objective findings 
revealed that the veteran walked with a left knee brace, and 
with a cane, and with an antalgic gait.  To protect himself 
from pain, the veteran declined to stand on tiptoes or on the 
heels, and he avoided squatting.  Physical examination of the 
left knee revealed no essential swelling and no redness.  
There was tenderness on the anterior surface, and mild 
limitation to flexion due to pain on the medial posterior 
surface of the left knee.  The examiner noted that there was 
some change in the left knee due to degenerative changes 
since an earlier examination in April 1993.  It was noted 
that there was tenderness over the medial aspect of the knee.  
Left knee flexion was 130 degrees and extension was zero.  In 
the examination diagnosis, the examiner noted that there was 
status post arthroscopic surgery done on left knee in 
November 1988 for osteochondritis dissecans and two pieces 
were removed; no residual limitation of motion of the left 
knee, but, that the veteran had mild degenerative arthritis 
of the left knee; and history of injury to the left knee in 
1956, service connected and diagnosed with osteochondritis 
dissecans, traumatic origin.  

In April 1996, the veteran's private physician, Dr. Ring, 
wrote a letter on the veteran's behalf.  This letter was 
mentioned in detail in the service connection section.  In 
pertinent part for the increased rating issue, the physician 
indicated that the veteran sustained a fall from a truck 
while serving in the Armed Forces.  The fall caused injuries 
to his...knee,...for which he has been receiving benefits.  The 
physician stated that over the years, the veteran's injuries 
had worsened and that he was constantly in pain.  The 
physician recommended that the veteran be reevaluated at VA 
for an increase in his disability benefits.  

Also noted previously in the discussion, in August 1996, the 
veteran submitted a letter showing that in August 1996 he was 
found medically unsuitable for the position of a casual clerk 
at the United States Postal Service. 

In October 1996, the veteran underwent a VA examination for 
the joints.  His subjective complaints included continuous 
pain in the left knee.  It was noted that the pain radiated 
up and down the left leg and, he could not walk long 
distances.  Objective findings reveal that the veteran was 
independent in all self-care hygiene, except that he needed 
occasional help in tying shoelaces and for showers.  It was 
noted that the veteran came to the examination with left knee 
support.  The examiner stated that the veteran looked 
depressed.  The examiner noted that there was no left knee 
swelling, and no redness.  There was tenderness on the 
anterior surface and the medial part.  There was no effusion, 
essentially, according to the examiner.  There was no 
crepitus.  There was no mediolateral instability.  Range of 
motion was limited in flexion due to pain.  Left knee flexion 
was 110 degrees.  Extension was zero degrees.  The diagnosis 
was history of injury to the left knee in 1956; chronic 
osteochondritis, traumatic in origin, in the left knee and 
residual degenerative change; and arthroscopic surgery, 
status post, done for excision of the loose bodies in 1988, 
from the left knee.  

Corresponding October 1996 x-rays of the left knee reveal 
that there was no change in the defect of the left femoral 
condyle; and suspect joint effusion.  

In December 1996, the veteran was seen at VA in the 
rheumatology department, and his history of complaints 
included left knee pain. 

February 1997 VA outpatient treatment records reveal that 
when the veteran was seen, he complained of chronic pain in 
the left leg.  

On July 30, 1997, the veteran underwent a fee basis 
examination by a private physician for VA purposes.  It was 
noted that the veteran was 60 years old.  His medical history 
was reviewed and noted.  It was noted that the veteran was 
not currently taking any medication.  When he took 
medication, he used Codeine and Naprosyn.  The veteran 
reported a history of left knee surgery and that he had adult 
illnesses including arthritis of the left knee.  Subjective 
complaints with regard to the left knee were that he 
experienced sharp, throbbing, aching pain "all the time."  
The veteran stated that the pain radiated up to his 
thigh/region as well as down to his foot.  He stated that he 
had a constant "burning sensation" at the bottom of his 
left foot.  

Objective findings included presence of arthroscopy portals 
on his left knee; and subpatellar crepitus.  It was noted 
that there was no leg length discrepancy.  There was no 
subluxation or lateral instability of the left knee.  There 
was no anterior/posterior instability and no rotary 
instability.  The examiner noted that there was no swelling 
and no deformity.  The examiner noted that the x-rays of the 
left knee showed very mild degenerative joint disease.  Range 
of motion for the hips was reported.  Range of motion for the 
left knee was not reported.  The diagnosis was traumatic 
arthritis of the left knee joint; status post arthroscopic 
surgery of his left knee.  

The actual July 1997 corresponding x-rays were of record.  
They revealed that, for the left knee, there was evidence of 
mild to moderate medial joint space narrowing.  No intra-
articular calcifications were seen.  The patellofemoral 
compartment appeared intact.  There was no evidence of 
suprapatellar joint effusion.  The impression was very mild 
degenerative joint disease of the left knee.  

October 1997 VA records show that the veteran was seen on an 
outpatient bases for complaints of left knee pain.  The 
veteran's history of left knee pain was also noted.  

January 1998 VA outpatient treatment records reveal that the 
veteran had pain in his legs which had worsened over time.  
Physical examination of the left knee showed no effusion and 
no crepitus.  Range of motion was from zero degrees of 
extension to 130 degrees of flexion.  There was no medial 
inline tenderness.  The assessment was chronic bilateral knee 
pain, and other musculoskeletal problems were diagnosed.  A 
January 1998 VA x-ray of the left knee showed osteochondritis 
dissecans of the medial femoral condyle; and mild medial 
compartment osteoarthritis.  

On November 4, 1998, the veteran was seen on a fee basis with 
a private physician for VA purposes.  The examining physician 
had reviewed the claims folder and reported the veteran's 
history therein.  Subjective complaints with regard to his 
left knee were that the veteran stated that there was a 
constant pain, described as aching.  It was noted that the 
veteran denied the use of any braces or supports for the left 
knee.  He occasionally used a cane, which he carried in his 
right hand.  The pain from his left knee was noted to radiate 
into his ankle and upward into his groin.  He experienced 
swelling, giving way, and popping of the left knee.  The 
veteran denied any grinding or locking of the left knee.  It 
was reported that there was nothing that the veteran could do 
to help relieve the pain in his left knee.  

Comprehensive motor examination of the lower extremities 
including extensor hallucis longus, anterior tibialis, 
gastrocoels, peroneus longus and brevis showed 5+/5+ motor 
power bilaterally.  Comprehensive sensory examination of the 
lower extremities showed a normal dermatomal pattern to 
pinprick and deep touch.  Left knee jerk was 2+.  

Range of motion for the left knee was zero degrees of 
extension; active flexion of 45 degrees; and passive flexion 
of 65 degrees, with pain at 50 degrees of flexion.  The 
examiner reported that there was no fatigue, weakness or lack 
of endurance.  There was no edema, effusion or instability of 
the knee.  There was mild left sided quadriceps weakness.  
There was tenderness over the lateral medial joint line.  
There was no redness, heat or abnormal movement or guarding 
of movement.  The gait was described as being slightly 
antalgic on the left.  There was no ankylosis or signs of 
inflammatory arthritis.  There was no medial or lateral 
collateral ligament laxity.  There was no anterior or 
posterior cruciate ligament laxity.  Lachman's test and 
McMurray's sign was negative.  Lower extremity measurements 
showed that the left calve was 15 & 1/2 inches, and the left 
thigh was 18 & 1/4 inches.  The left leg length (anterior 
superior spine to tip of malleolus) measured 40 & 1/2 inches 
as compared to the right leg length of 40 inches.  The 
pertinent diagnosis was status post osteochondritis with 
loose bodies, which was treated with an arthroscopy; and 
painful degenerative arthritis, left knee.  

Corresponding November 1998 left knee x-rays showed 
relatively large area of subchondral lucency in the medial 
femoral condyle most suggestive of osteochondritis dissecans.  
There were no effusions or fracture.  There were some benign 
cystic changes in the lateral tibial plateau as well.  

In a December 1998 rating decision, evaluation of status post 
arthroscopy for osteochondritis dissecans, left knee, which 
was rated 10 percent disabling, was increased to 20 percent 
effective November 4, 1998.  The 20 percent was assigned for 
recurrent subluxation or lateral instability of the knee 
which was said to be moderate.  The RO noted that the 20 
percent took into account the instability of the knee as well 
as painful motion of the knee, and that the effective date 
was based on the date of the last examination.  Further 
commentary on the RO's grant of a 20 percent evaluation is 
provided below.  

The Board has reviewed all of the evidence of record 
pertinent to the veteran's claim.  Initially, the Board notes 
that the veteran's left knee disability is currently 
evaluated under the provisions of Diagnostic Code 5257 for 
other impairment of the knee.  A 30 percent evaluation may be 
assigned for other impairment of either knee, including 
recurrent subluxation or lateral instability, which is 
severe.  When moderate, a 20 percent evaluation may be 
assigned.  When slight, a 10 percent evaluation will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  X-ray 
evidence of arthritis of the left knee was shown as early as 
October 1989.  After consideration of the veteran's medical 
history, current symptomatology and other relevant factors, 
it is believed that the veteran's left knee disability is 
most appropriately rated pursuant to Diagnostic Codes 5003 
and 5010 for arthritis, and under Diagnostic Codes 5260 and 
5261, for limitation of motion.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  Pursuant to Diagnostic Code 5010, 
arthritis, which is due to trauma and is substantiated by X- 
ray findings, will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent rating will be assigned.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation will be 
assigned. 

Any limitation of function of the left knee, which is due to 
degenerative joint disease, should include consideration of 
painful motion by the Board.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  In Hicks v. Brown, 8 Vet. App. 417, 419-
421 (1995), the Court pointed out that Diagnostic Code 5003 
is to be read in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in arriving at a minimum 10 percent disability 
evaluation when degenerative changes are shown on x-ray and 
painful motion is evidenced or claimed.  

The VA Schedule for Rating Disabilities provides that the 
normal range of knee motion is from zero degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II 
(1998).  Diagnostic Codes 5260 and 5261 apply to limitation 
of motion of the leg.  

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  For a 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

Secondly, it is noted that the veteran took issue with the 
initial rating assigned following the grant of service 
connection.  Therefore, the Board must evaluate the relevant 
evidence from January 1, 1989, the effective date of the 10 
percent evaluation, to November 3, 1998, the day before the 
20 percent evaluation went into effect; and from November 4, 
1998, the effective date of the 20 percent increase, until 
the present.  The Board may assign separate ratings for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. at 126-127.  For the reasons set forth below, 
the Board ultimately determines that an increased rating for 
the veteran's left knee condition prior to the RO's grant of 
20 percent as of November 4, 1998, is not warranted; and that 
he his not now entitled to a rating higher than 20 percent 
for the left knee disability.  

The veteran in this case maintains that his present rating 
does not adequately reflect the degree of residual impairment 
associated with his service-connected left knee disability.  
He has testified and contended that he experiences chronic 
pain and instability, manifested by locking, and giving way, 
and that he has even fallen on occasion.  In this regard, the 
Board notes that lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  

When viewed in conjunction with the objective medical 
evidence of record, the veteran's symptomatology from January 
1989 to November 1998, is indicative of no more than a 10 
percent evaluation.  The numerous treatment records reviewed 
herein show that the veteran has consistently complained of 
pain in the left knee; beginning in 1989 and continuing 
through the present.  Most importantly, the record shows that 
there was x-ray evidence of arthritis in October 1989, and 
arthritis was mentioned in the history section of earlier 
medical records.  VA and private examiners have evaluated X-
rays of the left knee as showing post-operative degenerative 
changes, evaluated to be consistent with degenerative joint 
disease.  In particular, the evidence showed mild 
degenerative joint disease changes on the left side as early 
as January 1988, when reported by a VA examiner in a medical 
record.  In October 1989, degenerative disc disease on the 
left was noted, and has been consistently noted by x-ray up 
until as recently as a January 1998 where x-rays showed mild 
medial compartment osteoarthritis of the left knee.  

During the time period between January 1, 1989 and November 
3, 1998, the veteran's arthritis was accompanied by little or 
no limited range of motion.  That is, in August 1990, left 
knee range of motion was from zero degrees extension to 
140 degrees flexion.  In April 1991, it was from zero to 120 
degrees.  In December 1991, it was from 15 degrees extension 
to 119 degrees flexion.  After his documented fall in October 
1994, the veteran's range of motion was full upon VA 
examination in November 1994, with pain.  Full range of 
motion was again noted in January 1995 VA treatment records.  
At a November 1995 VA examination, extension was zero and 
flexion was 130 degrees.  Left knee flexion was limited to 
110 degrees due to pain at the VA examination in October 
1996.  January 1998 VA outpatient treatment records show 
range of motion from zero degrees extension to 130 degrees of 
flexion.  The 10 percent established during that time period 
is appropriately attributable to the painful motion of the 
left knee joint.  See Hicks v. Brown, supra; see also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).   Accordingly, there is no basis for an 
evaluation in excess of 10 percent for osteochondritis 
dissecans of the left knee, for the period from January 1, 
1989 to November 3, 1998. 

Likewise, as of November 4, 1998 to the present, the 
veteran's range of motion comports to a 10 percent rating, as 
active flexion was 45 degrees with pain and extension was 
zero.  Taking into consideration the veteran's arthritic 
condition, his repeated complaints of pain, pain observed 
objectively, and the weakness noted at the November 1998 VA 
examination, along with the loss of motion, the 20 percent 
rating already in effect is appropriate.  See Spurgeon and 
DeLuca, both supra.; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.  The 
veteran is not, however, entitled to a 30 percent rating 
because flexion is not limited to 15 degrees and extension is 
not limited to 20 degrees.  Id.  

Lastly, it is noted that the veteran is not entitled to a 
separate rating for instability of the knee.  In VAOPGCPREC 
23-97 (July 1, 1997), the General Counsel stated that when a 
knee disorder was already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  The General Counsel indicated that if 
the veteran did not at least meet the criteria for a zero 
percent rating under either of those codes, there was no 
additional disability for which a rating could be assigned.  
VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero- percent ratings was 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  It 
was further noted that where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.  

In the veteran's case, that means that he can also be 
separately rated under Diagnostic Code 5257 if additional 
disability is shown.  As pointed out in the beginning of the 
discussion, the Board finds that the veteran is most 
appropriately rated under the diagnostic criteria for Code 
5003, and the limitation of motion codes therein.  Now, in 
determining whether the veteran can also receive a separate 
rating under Diagnostic Code 5257 for instability of the 
knee, the Board determines that he cannot receive a separate 
rating because additional disability is not shown.  That is, 
the focus of the criteria for Diagnostic Code 5257 is on the 
degree of instability and recurrent subluxation that the 
disability causes the veteran; not complaints of pain.  

Both private and VA treatment records from 1989 forward, 
repeatedly document that there was no instability of the left 
knee.  February 1988  show that the veteran fell and 
sustained injury to his left leg.  October 1994 also shows 
medical documentation that there may have been instability of 
the knee because the veteran fell over his knee when it 
buckled and he sustained a contusion.  But then, when he was 
examined in November 1994, there was no anteroposterior 
instability , no swelling and no crepitus.  Regarding his 
gait, the veteran was able to walk without a cane on tandem 
with a mild limp.  Almost a year later in October 1995, the 
veteran testified that he feared falling due to his left 
knee.  He said that he used a brace and a cane for stability 
purposes.  Indeed at the November 1995 VA examination for the 
joints, the veteran walked with a left knee brace.  At the 
October 1996 VA examination, there was no mediolateral 
instability.  At the July 1997 fee basis examination, there 
was no subluxation of the left knee, no lateral instability, 
no anterior/posterior instability, and no rotary instability.  
This type of disability picture shows essentially no 
instability of the left knee, and does not represent 
additional impairment for the time period from January 1, 
1989 to November 3, 1998.  

Nor is additional impairment in the form of instability shown 
from the time period from November 4, 1998 to the present.  
At the November 1998 fee basis examination, the veteran told 
the examiner that he experienced giving way and popping of 
his left knee.  When examined, however, the physician noted 
that there was no weakness or lack of endurance, and that 
there was no effusion or instability of the knee.  Mild left 
sided quadriceps weakness was noted, and the veteran's gait 
was slightly antalgic on the left.  There was no laxity.  The 
RO increased the veteran's rating to 20 percent after this 
examination, based on instability and painful motion.  Again, 
the Board notes that the Court has held that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due 
to pain on use or due to flare-ups, are not for application 
in regard to a rating under Diagnostic Code 5257, as here, 
which is not predicated on range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Regarding the applicability of other Diagnostic Codes, the 
foregoing evidence is not clinically characteristic of left 
knee impairment showing favorable or unfavorable ankylosis 
(Diagnostic Code 5256), dislocation of the semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint (Diagnostic Code 5258), or malunion 
of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating pursuant 
to these codes is not warranted.

The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds that the evidence 
discussed above does not suggest that the veteran's left knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).


ORDER

Service connection for a left shoulder condition, also 
claimed as secondary to a service-connected left knee 
disability is denied.  

Service connection for a left hip condition, also claimed as 
secondary to a service-connected left knee disability is 
denied.  

An evaluation in excess of 10 percent for osteochondritis 
dissecans of the left knee prior to November 4, 1998 is 
denied.  

An evaluation in excess of 20 percent for osteochondritis 
dissecans of the left knee after November 4, 1998 is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

